Order issued September 12, 2012




                                                 In The
                                    &tort of Apprats
                           IIIftI istrict of &exas at Dallas
                                         No. 05-11-01119-CV


                IMAGINE AUTOMOTIVE GROUP, INC., ET AL., Appellants

                                                    V.

              BOARDWALK MOTOR CARS, LTD. D/B/A BOARDWALK
           PORSCHE (FORMERLY THE PORSCHE STORE), ET AL., Appellees


                                               ORDER

        The Court has before it appellant Len Critcher's August 31, 2012 motion for leave to late-file

his brief. Although the motion states that the brief is tendered with the motion, no brief has been

received by this Court. The Court therefore GRANTS the motion and ORDERS appellant Critcher

to file his brief within two days of the date of this order. If appellant Critcher does not file his brief

by that date, his appeal may be dismissed without further notice.